DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Amendments to claim 1 now include that FeO is combined with H2O, in the second reactor, that is from the first reactor.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghtaderi “Review of the Recent Chemical Looping Process Developments…”, in view of Golden et al. US 2002/0058169, as previously discussed. 
The Moghtaderi reference shows an array of chemical looping based process concepts (Abstract).  The reference shows a reforming system and process that uses a three reactor setup as shown in Fig. 8 and is referred to as “3RCLSR” (three-reactor chemical looping steam reforming process (Pg. 10, left column, last para).  In the 3RCLSR process, the oxygen-rich hematite (Fe2O3) is first reduced to wustite (FeO) by oxidizing the natural gas in the fuel reactor (FR) according to the endothermic reaction represented by reaction R2.  The wustite is then fed into the steam reactor, while the CO2 content of the flue gas is taken for storage after water condensation.  The exothermic reaction R3 between wustite and steam in the steam reactor (SR) forms magnetite (Fe3O4) and hydrogen, of which the latter represents the main product of the 3RCLSR process (Pg. 10, left column, last para-right column first para).  The magnetite particles are then taken to the air reactor (AR), where they are oxidized and regenerated to the hematite state (reaction R4).  The following reactions are referred:
[AltContent: textbox ([img-media_image1.png])]
Regarding claim 1, the reference of Moghtaderi shows the configuration of the system as follows:
[AltContent: textbox ([img-media_image2.png])]
This Fig showcases a fuel reactor (FR) that receives Fe2O3 into FeO using natural gas. This reactor is considered as a first reactor.  The FeO is combined with H2O in the steam reactor (SR).  This is considered to be the second reactor.  Regarding the concentration of H2, the article worked upon does not limit the structure of the device (MPEP §2115).  This is also true for the composition of the byproduct gas.  Similarly, the functional language such as “for reforming”, “for separating” and “for reducing” etc. is not considered as limiting in a device claim.  See MPEP §2114 II “[A]pparatus claims cover what a device is, not what a device does." Further considering that the selection of a specific reduction gas does not impart structure to the device itself. Similarly, the supplying of water only limits the structure such that there is a line or stream connected an outlet from the first reactor to inlet in the second reactor. This is taught since FeO is passed from the first reactor to the second reactor. 
The difference between Moghtaderi and instant claim 1 is a reformer and a separator upstream of the first reactor. 
Golden teaches a method and system for producing a hydrogen rich fuel (Abstract).  The reference teaches a reformer which produces a hydrogen comprising mixed stream from a hydrocarbon feed and steam.  This mixed stream comprises CH4 and is separated in a PSA where H2 is recovered (Para [0021]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the reformer and PSA of Golden to generate and separate out the CH4 stream required for the system in Fig. 8 of Moghtaderi.  One would be motivated to do so to because the reformer of Golden generates a mixed stream of hydrogen and methane.  The PSA isolates the hydrogen from the methane. 
Regarding claim 2, the Moghtaderi reference teaches a third reactor which converts Fe3O4 to Fe2O3 using air (oxygen).  See Fig. 8, attached above, with reactor AR.  The figure also shows an oxygen depleted air stream exiting the system. 
Regarding claim 3, the operating conditions, during the use of the device, do not limit the structure of the device itself (MPEP §2114 II).
Regarding claim 4, the Golden reference teaches a PSA as a separator [0021]. 
Regarding claim 5, the origin of the steam is considered non limiting to the structure of the device.  The claim language does not require a direct stream from the first reactor to the second reactor for transporting steam. The supplying of water only limits the structure such that there is a line or stream connected an outlet from the first reactor to inlet in the second reactor. This is taught since FeO is passed from the first reactor to the second reactor. 
Regarding claims 6 and 7, the composition of the byproduct gas is not considered to limit the structure of the device.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  See MPEP §2115.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Moghtaderi, Golden or the combination of both references does not teach or suggest the connection relationship between each configuration as recited in amended claim 1. Applicant specifies that there is no teaching corresponding to the reduction gas. 
However, the Moghtaderi reference teaches (Pg. 10, left column, last para) in the 3RCLSR process, the oxygen-rich hematite (Fe2O3) is first reduced to wustite (FeO) by oxidizing the natural gas. The natural gas (CH4) is considered as the reducing gas. The Golden reference teaches a source of CH4 separated from a reformed gas. Golden teaches a method and system for producing a hydrogen rich fuel (Abstract).  The reference teaches a reformer which produces a hydrogen comprising mixed stream from a hydrocarbon feed and steam.  This mixed stream comprises CH4 and is separated in a PSA where H2 is recovered (Para [0021]). 
Applicant further contends that there is no teaching or suggestion regarding steam supplied from the first reactor to the second reactor. 
However the Moghtaderi reference teaches adding water vapor to convert FeO to Fe3O4 (Pg. 10, left column, last para-right column first para). The supplying of water only limits the structure such that there is a line or stream connected from an outlet from the first reactor to inlet in the second reactor. This is taught since FeO is passed from the first reactor to the second reactor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-000.




/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/STEVEN J BOS/Primary Examiner, Art Unit 1736